Motion by appellant to dispense with printing, granted. The appeal will be heard on the printed Appellate Term record, on typewritten additional papers and on appellant’s typewritten brief. The appellant is directed to file: (1) all the available printed copies of the Appellate Term record; (2) six copies of the typewritten additional papers; and (3) six copies of her typewritten brief; and to serve one copy of the typewritten additional papers and her typewritten brief on respondents. Nolan, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.